In a proceeding pursuant to CPLR article 78 to compel respondents to grant prison inmates the right to have photographs taken on an equal basis in new and old visiting facilities, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated February 2, 1981, which, inter alia, dismissed the petition. Judgment affirmed, without costs or disbursements. The manner in which contact visitation programs are implemented is properly left to the judgment of detention officials provided that the restrictions imposed are reasonable in character (Cooper v Lombard, 64 AD2d 130, mod sub nom. Cooper v Morin, 49 NY2d 69, 82). The record here does not include allegations of fact which, if true, would establish that the restrictions imposed on where photographs are to be taken during such visits are unreasonable. .Consequently, the petition was properly dismissed. Damiani, J. P., Laser, Cohalan and Bracken, JJ., concur.